Citation Nr: 0914866	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-09 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a lower back disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida.  In March 2009, the 
appellant presented testimony before the undersigned Veterans 
Law Judge (VLJ) in St. Petersburg.  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection for a lower back disability was denied 
by the agency of original jurisdiction in a March 1985 rating 
decision on the basis that the evidence did not show that the 
appellant was currently suffering from a lower back 
disability.  

3.  The evidence received subsequent to the March 1985 RO's 
decision includes medical documents indicating that the 
appellant now has a lower back disability.  This evidence is 
not duplicative or cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the appellant's claim.


CONCLUSIONS OF LAW

1.  The March 1985 RO's decision denying entitlement to 
service connection for a lower back disability is final.  38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1984); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a lower back 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for a lower back 
disability, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant in reopening the appellant's 
service-connection claim for a lower back disability, and the 
decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In December 1984, the appellant submitted a claim for VA 
benefits; he specifically requested that service connection 
be granted for a lower back disability.  She asserted that 
while she was in the US Navy, she injured her back for which 
she obtained treatment therefor.  Upon receiving her claim 
for benefits, the RO requested that the appellant provide 
medical documents showing that she currently had a lower back 
disability that could be possibly related to the back 
problems she experienced while in service.  The appellant 
failed to respond and the RO issued a decision based on the 
appellant's service medical records and her application for 
benefits.  

Consequently, the RO found that there was no evidence of a 
current disability and as such, service connection could not 
be granted.  The RO issued a decision on the merits of the 
appellant's claim in March 1985.  The appellant was notified 
of this decision but she did not appeal that action.  Hence, 
that decision became final.  38 U.S.C. § 4005(c) (1982); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1984); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

The appellant has now come to the VA (and the Board) 
requesting that her claim be reopened.  To support her claim, 
she has submitted medical treatment records showing treatment 
for a lower back disability.  Moreover, she has provided 
testimony that has detailed the injury she experienced in 
service and she has proffered a statement from a witness who 
confirmed the treatment she received while the appellant was 
in service.  

Although the appellant has provided these various documents 
and reports to the RO, the RO has concluded that the 
appellant has not submitted new and material evidence 
sufficient to reopen her claim.  The appellant has appealed 
the RO's action to the Board for resolution.

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2008).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a March 1985 rating decision denied the 
appellant's claim because, in part, there was no medical 
evidence showing that the appellant was then suffering from a 
lower back disability.  When the RO denied service 
connection, it based its decision on the appellant's service 
medical treatment records and her application for benefits.  
Since then, the appellant has submitted written statements, 
provided testimony before the undersigned VLJ, and she has 
proffered private and VA medical records showing that she 
currently suffering from a lower back disorder.  

This evidence is new.  It was not of record prior to March 
1985.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the appellant now has a lower back 
disability that may possibly be related to the injury she 
experienced while in the Navy.  Hence, it is the conclusion 
of the Board that this evidence is material because it does 
relate to a previously unestablished fact necessary to 
substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a lower back disability is 
reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2008).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the appellant's 
current back disability is related to the injury she 
experienced while she was in service.  


ORDER

The claim for entitlement to service connection for a lower 
back disability is reopened, and to this extent, the appeal 
is granted.


REMAND

As a result of the Board's above action, that of reopening 
the appellant's claim for entitlement to service connection 
for a lower back disability, VA has a duty to develop the 
appellant's claims prior to the issuance of a decision on the 
merits of the claims.  A review of the claims folder 
indicates that the RO has not obtained a definitive diagnosis 
as to whether the appellant's current back disability began 
in service or was the result of an inservice injury.  Hence, 
the claim will be remanded for the purpose of obtaining an 
orthopedic examination of the appellant for the purpose of 
obtaining an etiological opinion on the back disability with 
the examiner having the benefit of being able to review all 
of the appellant's medical records in connection with the 
examination.

The other issue on appeal is entitlement to service 
connection for PTSD.  The appellant's claim differs from 
other PTSD claims in that the claimed stressors involve 
sexual assault along with sexual degradation.  In Patton v. 
West, 12 Vet. App. 272, 278 (1999), the Court pointed out 
that there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the appellant's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the appellant's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2008).

In this case, however, it is unclear from a review of the 
record whether the appellant has been informed of the PTSD 
assault requirements, and thus, the case will be remanded to 
the RO/AMC for such development.  Therefore, the claim will 
be remanded so that additional information concerning the 
alleged assault may be obtained from the appellant and so 
that the information obtained by the appellant can be 
forwarded to the proper Department of Defense agency for 
possible verification of the appellant's story.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO/AMC should contact the 
appellant and ask that she identify all 
sources of medical treatment received 
since January 2007 for the disabilities 
on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponsive so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 CFR § 3.159 
(2008).

2.  After the above has been completed to 
the extent possible, the RO/AMC should 
schedule the appellant for an examination 
of her back.  The examiner should be 
provided with the appellant's claims 
folder and should review the appellant's 
medical history - both in service and 
after service.  Any tests and studies 
deemed necessary should be accomplished 
at this time.

The examiner should opine whether the 
appellant now suffers from any type of 
disability(ies) of the lower back.  All 
findings should be reported in detail.  
The examiner is asked to discuss the 
etiology of any found disorder and he/she 
should express an opinion, supported by 
adequate medical rationale, as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that any 
found disorder is related to the 
appellant's military service or to the 
back condition she received treatment for 
while in service.  If a conclusion cannot 
be made concerning whether any found 
disorder is related to the appellant's 
military service, the examiner should 
then discuss the likely etiology of the 
found disabilities.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The claims folder and this Remand must be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
results proffered by the examiner must 
reference pertinent documents in the 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

3.  The RO/AMC should request that the 
appellant provide a comprehensive written 
statement concerning her reported sexual 
assault.  The appellant should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and she must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the appellant 
copies of the appellant's previous 
statements, including her testimony 
before the Board, so that the appellant 
can use those documents to refresh her 
memories and also add any additional 
information that she may have forgotten 
in those documents.  She should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  She should be 
further advised that a failure to respond 
may result in an adverse action against 
her claim.  The RO/AMC should note in the 
record the responses provided by the 
appellant.

4.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the appellant, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the 
appellant, her duties, and any event she 
comments thereon.  If the NPRC and/or 
JSRRC is unable to provide specific 
detail concerning the appellant's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.

Additionally, the USRRC should be asked 
to provide copies of the appellant's 
unit's morning reports for the last three 
months the appellant was in the US Navy.  
The RO/AMC is hereby put on notice that 
the Board specifically wants to discover 
whether the appellant was placed on 
medical leave or any other leave during 
this time that would indicate that the 
appellant was receiving treatment for her 
alleged assault via a private hospital or 
medical clinic.  Any obtained evidence 
should be included in the claims folder 
for future review.

5.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record.

6.  The RO/AMC should arrange for the 
appellant to be examined by a 
psychiatrist, who has not previously 
examined her, to determine the correct 
diagnosis of any psychiatric disorder.  
The RO/AMC must specify, for the 
examiner, the stressor or stressors that 
the RO/AMC has determined is/are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor or stressors in 
service.  If the examiner determines that 
the appellant has any psychiatric 
disorder in addition to PTSD, the 
examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
appellant does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
appellant's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
appellant's medical treatment records.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection.  If the benefits sought on appeal remain 
denied, the appellant and the appellant's representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


